DETAILED ACTION

Acknowledgments

The present application is being examined under the pre-AIA  first to invent provisions.
This action is in reply to the application filed on 11/09/2020.
Claim 1 is currently pending and has been examined.





















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patent eligible subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  

Step 1: 
The claims recite a process, system, apparatus, article of manufacture, and/or a nontransitory storage medium with instructions, all of which are statutory categories.

Step 2A (prong 1):

Claim 1:
The claim limitations are grouped as shown immediately following.  In this case, advertising, marketing, sales activities or behaviors, and/or managing personal behavior, relationships, or interactions between people are identified: 
A product promotion method, comprising: (Certain Methods Of Organizing Human Activity - fundamental economic principles or practices including commercial or legal interactions including advertising, marketing or sales activities or behaviors)
selecting at least one winning prize for the product promotion; (Certain Methods Of Organizing Human Activity - fundamental economic principles or practices including commercial or legal interactions including advertising, marketing or sales activities or behaviors)
selecting a time period over which the product promotion will be run; (Certain Methods Of Organizing Human Activity - fundamental economic principles or practices including commercial or legal interactions including advertising, marketing or sales activities or behaviors)
selecting a number of prize-winning items that are sold in a store; (Certain Methods Of Organizing Human Activity - fundamental economic principles or practices including commercial or legal interactions including advertising, marketing or sales activities or behaviors)
providing at least a portion of the winning prize to a person who purchases from the store, during the time period over which the product promotion will be run, all of the selected prize-winning items. (Certain Methods Of Organizing Human Activity - fundamental economic principles or practices including commercial or legal interactions including advertising, marketing or sales activities or behaviors)
Additional dependent claims do not appear remedy the deficiency.

Step 2A (prong 2): 

Claim 1:
…a store

These remaining claim limitations are delineated as shown immediately preceding.  The abstract idea is not integrated into a practical application. There are no improvements to the functioning of a computer, other technology or technical field, a particular machine is not cited, nothing is transformed to a different state or thing, the abstract idea is not more than a drafting effort designed to monopolize the abstract idea. The claim merely uses a computer as a tool to perform the abstract idea, which is generally linked to a particular field of use, in this case, marketing and advertising.








Step 2B:
The claim limitations does not provide an Inventive Concept. The claim limitations do not recite additional elements that amount to significantly more that the abstract idea because the additional elements of the system comprising a computer processor, computer readable storage medium with instructions, and a memory configured to store information, each recited at a high level of generality in a computer network which only perform the universal computer functions of accessing, receiving, storing, and processing data, transmitting and presenting information. Taking the elements both individually and as an ordered combination, the function performed by the computer at each step of the process is purely orthodox. Using a computer to obtain and display data are some of the most basic functions of a computer. As shown, the individual limitations claimed are some of the most rudimentary functions of a computer. The technical solution described in this invention does not alter hardware structure or its routine, does not transform the character of the information being processed, does not identify a novel source or type of data, does not advance the functionality of a computer as a tool, and does not incorporate specific rules enabling the computer to accomplish innovative utilities. In summary, the individual step and/or component does no more than require a general computer to perform standard computer functions. 













Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Eggleston et al. (US 6,061,660A) hereinafter EGGLESTON, in view of Mothwurf (US 7,016,861 B2), hereinafter MOTHWURF, and further in view of Small (US 5,791,991 A), hereinafter SMALL.

Claim 1:
EGGLESTON as shown below discloses the following limitations:
selecting at least one winning prize for the product promotion; (see at least col. 9, lines 11-14: sponsor may offer incentive programs, select prizes and participate in incentive program activities; col. 14, lines 66-67: prompted to select prizes for the incentive programs);
selecting a time period… (see at least Fig. 10, block 364: promotion parameters (duration); col. 14, lines 36-39: define starting date and duration of the incentive program);
… over which the product promotion will be run; (see at least Fig. 10, block 364: promotion parameters (duration); col. 14, lines 36-39: define starting date and duration of the incentive program);
EGGLESTON discloses selecting prizes from an award data base (col. 15, lines 3-8: the sponsor may select prizes from the award database of retailer merchandise, catalog merchandise, sponsor merchandise and other prizes and awards provided by the host system).  EGGLESTON also discloses tracking consumer purchases (col. 13, lines 16-21: a winning sub-record may record information about winning activities by the consumer- during promotion period).
EGGLESTON does not specifically disclose the following limitation, but MOTHWURF as shown does:
selecting a number of prize winning items that are sold in a store (see at least col. 1, line 57-col. 2, line 6: winning ticket associated with the product or product range; col. 2, lines 32-41: information on the identity of the products is available through the bar code scanner; whether the customer has purchased a particular product or products; can trigger a signal which entitles the customer to participate in a prize/bonus game- a prize). In addition, Small discloses prize winning items that are sold in a store (Fig. 3-7).
In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of EGGLESTON with the technique of MOTHWURF because, “Incentive programs offer awards and incentives to modify behavior ofindividual consumers and to direct the consumers to some pre-determined action, such as purchase of products or services upon visiting a retail site, viewing advertising, testing a product, or the like.  Companies use awards and incentives to increase awareness of product offerings, to launch new products, to attract the attention of a newly identified audience, to differentiate products to encourage certain behavior, to obtain information, and for other purposes.” (EGGLESTON: column 1, lines 37-45).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).


The combination of EGGLESTON/MOTHWURF does not specifically disclose the following limitations, but SMALL as shown does:
 providing at least a portion of the winning prize to a person who purchases from the store…all of the selected prize winning items (see at least col. 8, lines 5-11: a minimum of five matches might be required for an initial level prize; prize value can then increase to a grand prize of $50,000 if all eight selected categories match). Moreover, 
In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of EGGLESTON with the technique of EGGLESTON/MOTHWURF because, “Incentive programs offer awards and incentives to modify behavior of individual consumers and to direct the consumers to some pre-determined action, such as purchase of products or services upon visiting a retail site, viewing advertising, testing a product, or the like.  Companies use awards and incentives to increase awareness of product offerings, to launch new products, to attract the attention of a newly identified audience, to differentiate products to encourage certain behavior, to obtain information, and for other purposes.” (EGGLESTON: column 1, lines 37-45).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).





CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
Manoj Kumar et al. “Sales Promotions on the Internet.” (September 3, 1998).  Retrieved online 12/03/2022.  https://www.usenix.org/legacy/event/ec98/full_papers/kumar_promotions/kumar_promotions.pdf
Pierre Chandon et al. “A BENEFIT CONGRUENCY FRAMEWORK OF SALES PROMOTION EFFECTIVENESS.” (March 2000).  Retrieved online 12/03/2022.  https://citeseerx.ist.psu.edu/document?repid=rep1&type=pdf&doi=5f155b2773ae2ee6f380c500fabd4328ec9d2119
Benson P. Shapiro. “Improve Distribution with Your Promotional Mix.” (March 1977).  Retrieved online 12/03/2022.  https://hbr.org/1977/03/improve-distribution-with-your-promotional-mix

Foreign Art:
MONTANGERO ENRICO et al. “Prize Awarding System. “ (EP 0653735 A1)
DUAN DINGHENG. “System And Method For Lucky Draw Using Photos Submitted By Users Using Smartphones Or Tablets At An Event.” (GB 2525176 A)
KU YOUNG BAE et al. “ONLINE SHOPPING AND ADVERTISEMENT SYSTEM AND METHOD USING DRAWING AUCTION SYSTEM FOR CUSTOMER ATTRACTION.” (KR 2006/0000169 A)







Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)